Exhibit 10.9
MARTHA STEWART LIVING OMNIMEDIA, INC.
OMNIBUS STOCK AND OPTION COMPENSATION PLAN
RESTRICTED STOCK GRANT AGREEMENT
     This Restricted Stock Grant Agreement (the “Agreement”) is made and entered
into as of October 1, 2008 by and between Martha Stewart Living Omnimedia, Inc.,
a Delaware corporation (the “Company”), and Robin Marino pursuant to the Martha
Stewart Living Omnimedia, Inc. Omnibus Stock and Option Compensation Plan (the
“Plan”). To the extent any capitalized terms used in this Agreement are not
defined, they shall have the meaning ascribed to them in the Plan, which is
attached to, and made a part of, this Agreement. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.
     In consideration of the mutual agreements herein contained and intending to
be legally bound hereby, the parties agree as follows:
     1. Restricted Shares. Pursuant to the Plan, the Company hereby transfers to
you, and you hereby accept from the Company, a Stock Grant consisting of 50,000
Shares (the “Restricted Shares”), on the terms and conditions set forth herein
and in the Plan.
     2. Vesting of Restricted Shares. So long as your Service continues, the
Restricted Shares shall vest in accordance with the following schedule: 33% of
the total number of Restricted Shares shall vest on October 1, 2009; 33% of the
total number of Restricted Shares shall vest on October 1, 2010; and 34% of the
total number of Restricted Shares shall vest on October 1, 2011.
Notwithstanding the foregoing, upon the earlier of: (a) a Change in Control
(defined below) during your Service; (b) the Company’s termination of your
employment without Cause (defined below); or (c) your resignation for Good
Reason (defined below), all Restricted Shares shall fully vest immediately.
For purposes of this Agreement, a Change in Control shall mean:
          (a) any “person” (as such term is used in Sections 3(a)(9) and 13(d)
of the Exchange Act) or “group” (as such term is used in Section 14(d)(2) of the
Exchange Act) is or becomes a “beneficial owner” (as such term is used in
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the Voting
Stock (as defined below) of the Company (as such term is defined below for
purposes of this definition); provided that this subsection (a) shall not apply
with respect to a stockholder of the Company who beneficially owns more than 50%
of the Voting Stock of the Company on June 11, 2008;
          (b) all or substantially all of the assets or business of the Company
are disposed of pursuant to a merger, consolidation or other transaction unless,
immediately after such transaction, the stockholders of the Company immediately
prior to the transaction own, directly

 



--------------------------------------------------------------------------------



 



or indirectly, in substantially the same proportion as they owned the Voting
Stock of the Company prior to such transaction more than 50% of the Voting Stock
of the company surviving such transaction or succeeding to all or substantially
all of the assets or business of the Company or the ultimate parent company of
such surviving or successor company if such surviving or successor company is a
subsidiary of another entity (there being excluded from the number of shares
held by such stockholders, but not from the Voting Stock of the combined
company, any shares received by affiliates of such other company in exchange for
stock of such other company);
          (c) the Company adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets if such plan of
liquidation will result in the winding-up of the business of the Company;
          (d) the consummation of any merger, consolidation or other similar
corporate transaction unless, immediately after such transaction, the
stockholders of the Company immediately prior to the transaction own, directly
or indirectly, in substantially the same proportion as they owned the Voting
Stock of the Company prior to such transaction more than 50% of the Voting Stock
of the company surviving such transaction or its ultimate parent company if such
surviving company is a subsidiary of another entity (there being excluded from
the number of shares held by such stockholders, but not from the Voting Stock of
the combined company, any shares received by affiliates of such other company in
exchange for stock of such other company); or
          (e) the failure of the Company to have any securities required to be
registered under Section 12 of the Exchange Act.
For purposes of this definition, “the Company” shall include any entity that
succeeds to all or substantially all of the business of the Company; “Voting
Stock” shall mean securities of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors of a corporation; and references to ownership of “more than 50% of the
Voting Stock” shall mean the ownership of shares of Voting Stock that represent
the right to exercise more than 50% of the votes entitled to be cast in the
election of directors of a corporation.
For purposes of this Agreement, Cause shall mean that the Board has made a good
faith determination, after providing you with reasonably detailed written notice
and a reasonable opportunity to be heard on the issues at a Board meeting, that
any of the following has occurred:
          (a) the willful and continued failure by you to substantially perform
your material duties to the Company (other than due to mental or physical
disability) after written notice specifying such failure and the manner in which
you may rectify such failure in the future;
          (b) you have engaged in willful, intentional misconduct that has
resulted in material damage to the Company’s business or reputation;
          (c) you have been convicted of a felony; or

2



--------------------------------------------------------------------------------



 



     (d) you have engaged in fraud against the Company or misappropriated
Company property (other than incidental property).
For purposes of this definition, no act or failure by you shall be considered
“willful” if such act is done by you in the good faith belief that such act is
or was in the best interests of the Company or one or more of its businesses.
Nothing in this definition shall be construed to prevent the Executive from
contesting the Board’s determination that Cause exists.
For purposes of this Agreement, Good Reason shall mean the occurrence, without
your express prior written consent, of any one or more of the following:
     (a) a material diminution of, or material reduction or material adverse
alteration in, your title (except as may occur in response to a comment from a
regulatory or governmental agency), reporting status or authority to exercise
Pre-Effective Date Duties, and Responsibilities (defined below), or the
assignment to you of duties inconsistent with those set forth in your employment
agreement dated as of September, 2008 (the “Employment Agreement”) (or as
subsequently amended in accordance with such agreement) resulting in a
materially adverse change to your duties and responsibilities; provided,
however, that the following shall not constitute Good Reason: the assignment to,
or exercise by, the Chairman of the Board, the Company’s other Co-CEO and/or any
other officer(s) appointed by the Chairman of the Board or the Board, as the
case may be, of (and any related diminution, reduction, alteration or
elimination of your authority to exercise) any Post-Effective Date Duties and
Responsibilities (defined below), regardless of whether you have exercised any
such Post-Effective Date Duties and Responsibilities; and provided further that
any diminution, reduction or adverse alteration in your authority to exercise
any Pre-Effective Date Duties and Responsibilities (the “Reduced Pre-Effective
Date Duties and Responsibilities”) shall be disregarded for the purposes of this
subsection to the extent that you have authority to exercise any Post-Effective
Date Duties and Responsibilities that are of approximately comparable importance
to the Company as the Reduced Pre-Effective Date Duties and Responsibilities;
     (b) a material diminution, material reduction or materially adverse
alteration to your Post-Effective Date Duties and Responsibilities as exercised
by you in the ordinary course prior to the effective date of your Employment
Agreement;
     (c) a material breach of your Employment Agreement by the Company that
continues after the reasonable notice and opportunity to cure;
     (d) the Company’s requiring you to be based at a location in excess of 35
miles from the location of your principal job location or office specified in
your Employment Agreement, except for required travel on the Company’s business
to an extent substantially consistent with your position; or
     (e) a reduction by the Company of your base salary as in effect on the
effective date of your Employment Agreement, or as the same shall be increased
from time to time.
“Pre-Effective Date Duties and Responsibilities” shall mean duties and
responsibilities exercised by you in your capacity as President — Media of the
Company prior to the effective date of your Employment Agreement with respect to
assets owned by the Company prior to such effective

3



--------------------------------------------------------------------------------



 



date. “Post-Effective Date Duties and Responsibilities” shall mean duties and
responsibilities other than Pre-Effective Date Duties and Responsibilities, and
notwithstanding anything to the contrary may include, without limitation, any
duties and responsibilities related to any assets or operations that were or may
be acquired by the Company on or after the effective date of your Employment
Agreement at the discretion of the Board. Your right to terminate employment in
a termination for Good Reason shall not be affected by your incapacity due to
physical or mental illness. Subject to the requirements set forth above, your
continued employment shall not constitute a consent to, or a waiver of rights
with respect to, any circumstance constituting Good Reason hereunder.
     3. Termination of Service. Except as set forth in Section 2 above, in the
event of the termination of your Service for any reason, all unvested Restricted
Shares shall be immediately forfeited without consideration. For purposes of
facilitating the enforcement of the provisions of this Section 3, you agree that
the Company may issue stop-transfer instructions on the Restricted Shares to the
Company’s transfer agent, may require that Restricted Shares be held by a broker
designated by the Company, or may otherwise hold the Restricted Shares in
escrow, until the Restricted Shares have vested and you have satisfied all
applicable obligations with respect to the Restricted Shares, including any
applicable tax obligations set forth in Section 5 below. Any new, substituted or
additional securities or other property which is issued or distributed with
respect to the unvested Restricted Shares shall be subject to the same terms and
conditions as are applicable to the unvested Restricted Shares under this
Agreement and the Plan.
     4. Election to Recognize Income in the Year of Grant. Under Section 83 of
the Code, the Fair Market Value of the Restricted Shares on the date the
Restricted Shares vest will be taxable as ordinary income at that time. You
understand and acknowledge that you may elect to be taxed at the time the
Restricted Shares are acquired in an amount equal to the Fair Market Value of
the Restricted Shares at that time, rather than the date the Restricted Shares
vest, by filing an election under Section 83(b) of the Code with the Internal
Revenue Service within thirty (30) days after the date of this Agreement. YOU
ACKNOWLEDGE AND AGREE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S
RESPONSIBILITY, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU
REQUEST THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF.
     5. Taxes. You agree to make arrangements satisfactory to the Company for
the satisfaction of any applicable tax obligations that arise in connection with
the Restricted Shares which, at the sole discretion of the Committee, may
include (i) having the Company withhold Shares from the Restricted Shares held
in escrow, or (ii) tendering Shares to the Company, in either case, equal in
value to the amount necessary to satisfy any such tax obligation. The Company
shall not be required to release the Restricted Shares from the stop-transfer
instructions or escrow unless and until such obligations are satisfied.
     6. Tax Advice. You represent, warrant, and acknowledge that the Company has
made no warranties or representations to you with respect to the income tax
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO

4



--------------------------------------------------------------------------------



 



CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR REGARDING ANY STOCK GRANT AWARD.
NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR
THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.
     7. Non-Transferability of Restricted Shares. Restricted Shares which have
not vested pursuant to Section 2 above shall not be anticipated, assigned,
attached, garnished, optioned, transferred, or made subject to any creditor’s
process, whether voluntarily or involuntarily or by the operation of law.
Notwithstanding the foregoing, you may at any time designate a beneficiary or
enter into a will or any similar arrangement which, in each case, provides for
the transfer of vested Restricted Shares upon your death.
     8. Restriction on Transfer. Regardless of whether the transfer or issuance
of the Restricted Shares has been registered under the Securities Act or has
been registered or qualified under the securities laws of any state, the Company
may impose additional restrictions upon the sale, pledge, or other transfer of
the Restricted Shares (including the placement of appropriate legends on stock
certificates, if any, and the issuance of stop-transfer instructions to the
Company’s transfer agent) if, in the judgment of the Company and the Company’s
counsel, such restrictions are necessary in order to achieve compliance with the
provisions of the Securities Act, the securities laws of any state, or any other
law.
     9. Stock Certificate Restrictive Legends. Stock certificates evidencing the
Restricted Shares, if any, may bear such restrictive legends as the Company and
the Company’s counsel deem necessary under applicable law or pursuant to this
Agreement.
     10. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Restricted Shares may be conditioned upon you making certain
representations, warranties, and acknowledgments relating to compliance with
applicable securities laws.
     11. Voting and Other Rights. Subject to the terms of this Agreement, you
shall have all the rights and privileges of a stockholder of the Company while
the Restricted Shares are held in escrow, including the right to vote and to
receive dividends (if any).
     12. Authorization to Release Necessary Personal Information. You hereby
authorize and direct your employer to collect, use and transfer in electronic or
other form, any personal information (the “Data”) regarding your employment, the
nature and amount of your compensation and the facts and conditions of your
participation in the Plan (including, but not limited to, your name, home
address, telephone number, date of birth, social security number (or any other
social or national identification number), salary, nationality, job title,
number of shares held and the details of all Awards or any other entitlement to
shares awarded, cancelled, exercised, vested, unvested or outstanding) for the
purpose of implementing, administering and managing your participation in the
Plan. You understand that the Data may be transferred to the Company or any of
its Parent, Subsidiaries, or Affiliates, or to any third parties assisting in
the implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of this Stock Grant under the Plan or

5



--------------------------------------------------------------------------------



 



with whom shares acquired pursuant to this Stock Grant or cash from the sale of
such shares may be deposited. You acknowledge that recipients of the Data may be
located in different countries, and those countries may have data privacy laws
and protections different from those in the country of your residence.
Furthermore, you acknowledge and understand that the transfer of the Data to the
Company or any of its Parent, Subsidiaries, or Affiliates, or to any third
parties is necessary for your participation in the Plan. You may at any time
withdraw the consents herein by contacting your local human resources
representative in writing. You further acknowledge that withdrawal of consent
may affect your ability to realize benefits from this Stock Grant, and your
ability to participate in the Plan.
     13. No Entitlement or Claims for Compensation.
          (a) Your rights, if any, in respect of or in connection with this
Stock Grant or any other Award is derived solely from the discretionary decision
of the Company to permit you to participate in the Plan and to benefit from a
discretionary Award. By accepting this Stock Grant, you expressly acknowledge
that there is no obligation on the part of the Company to continue the Plan
and/or grant any additional Awards to you. This Stock Grant is not intended to
be compensation of a continuing or recurring nature, or part of your normal or
expected compensation, and in no way represents any portion of a your salary,
compensation, or other remuneration for purposes of pension benefits, severance,
redundancy, resignation or any other purpose.
          (b) Neither the Plan nor this Stock Grant or any other Award granted
under the Plan shall be deemed to give you a right to become or remain an
Employee, Consultant or director of the Company, a Parent, a Subsidiary, or an
Affiliate. The Company and its Parents and Subsidiaries and Affiliates reserve
the right to terminate your Service at any time, with or without cause, and for
any reason, subject to applicable laws, the Company’s Articles of Incorporation
and Bylaws and a written employment agreement (if any), and you shall be deemed
irrevocably to have waived any claim to damages or specific performance for
breach of contract or dismissal, compensation for loss of office, tort or
otherwise with respect to the Plan, this Stock Grant or any outstanding Award
that is forfeited and/or is terminated by its terms or to any future Award.
     14. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight (48) hours after being deposited in the mail, as
certified or registered mail, with postage prepaid, and addressed to the Company
at its principal corporate offices and to you at the address maintained for you
in the Company’s records.
     15. Entire Agreement; Enforcement of Rights. This Agreement, together with
the Plan, sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and therein and merges all prior
discussions between the parties. Except as contemplated under the Plan, no
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

6



--------------------------------------------------------------------------------



 



     16. Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed, and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.
     17. Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded, and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.
     18. Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of and be enforceable by the Company’s successors and
assigns. Your rights and obligations under this Agreement may not be assigned
without the prior written consent of the Company.
     19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Stock Grant under the Plan and
participation in the Plan or future Awards that may be granted under the Plan by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
     20. Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.
     21. Acceptance of Agreement. You must expressly accept the terms and
conditions of your Stock Grant as set forth in this Agreement by signing and
returning to the Company within 90 days after the Company sends this Agreement
to you. If you do not accept your Stock Grant in the manner instructed by the
Company, your Stock Grant will be subject to cancellation.
     22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
* * * *
(Signature Page Follows)

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this
___day of October 1, 2008.
MARTHA STEWART LIVING OMNIMEDIA, INC.

         
By:
  /s/ Howard Hochhauser    
 
 
 
(Signature)    
 
       
Name:
  Howard Hochhauser    
 
 
 
   
Title:
  Chief Financial Officer    
 
 
 
   
 
        RECIPIENT: Robin Marino    
 
       
By:
  /s/ Robin Marino    
 
       
 
  (Signature)    

         
Address:
       
 
 
 
   
 
             

         
Telephone Number:
       
 
 
 
   

         
E-mail Address:
       
 
 
 
   

8